                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR18-430 SJO-13

 Defendant    Delshawn Craig Johnson                                         Social Security No. 2         0   8   8
       JOHNSON, Deshawn Craig
       JOHNSON, Delshawn
       JOHNSON, Rayon Keel                                                   (Last 4 digits)
       JOHNSON, Ryan
 akas: Monikers: “Baby C Rag”

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.   June     24   2019

  COUNSEL                                                              Carlos L. Juarez, Apptd.
                                                                            (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Conspiracy to Manufacture, Distribute, and Possess with Intent to Distribute, Cocaine Base in the Form of Crack Cocaine and
          to Maintain a Drug-Involved Premises in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B)(iii) as charged in Count 1 of the
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of 60 months:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of
not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.

Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant,
Delshawn Craig Johnson, is hereby committed on Count 1 of the Indictment to the custody of the
Bureau of Prisons for a term of 60 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 4
years under the following terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation
                     & Pretrial Services Office and General Order 18-10.

         2.          The defendant shall not commit any violation of local, state, or federal law or ordinance.
CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 8
 USA vs.      Delshawn Craig Johnson                             Docket No.:   CR18-430 SJO-13



         3.          The defendant shall refrain from any unlawful use of a controlled substance. The
                     defendant shall submit to one drug test within 15 days of release from custody and at
                     least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by
                     the Probation Officer.

         4.          The defendant shall participate in an outpatient substance abuse treatment and counseling
                     program that includes urinalysis, breath and/or sweat patch testing, as directed by the
                     Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and
                     from abusing prescription medications during the period of supervision.

         5.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
                     Court-ordered treatment to the aftercare contractors during the period of community
                     supervision. The defendant shall provide payment and proof of payment as directed by
                     the Probation Officer. If the defendant has no ability to pay, no payment shall be
                     required.

         6.          During the period of community supervision, the defendant shall pay the special
                     assessment in accordance with this judgment's orders pertaining to such payment.

         7.          When not employed or excused by the Probation Officer for schooling, training, or other
                     acceptable reasons, the defendant shall perform 20 hours of community service per week
                     as directed by the Probation & Pretrial Services Office.

         8.          The defendant shall submit his or her person, property, house, residence, vehicle, papers,
                     computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
                     communications or data storage devices or media, office, or other areas under the
                     defendant's control, to a search conducted by a United States Probation Officer or law
                     enforcement officer. Failure to submit to a search may be grounds for revocation. The
                     defendant shall warn any other occupants that the premises may be subject to searches
                     pursuant to this condition. Any search pursuant to this condition will be conducted at a
                     reasonable time and in a reasonable manner upon reasonable suspicion that the defendant
                     has violated a condition of his supervision and that the areas to be searched contain
                     evidence of this violation.

         9.          The defendant shall not associate with anyone known to him to be a member of the
                     Inglewood Legend Crips/92 Osage Legend Crip Street Gang and others known to him to
                     be participants in the Inglewood Legend Crips/92 Osage Legend Crip Street Gang's
                     criminal activities, with the exception of his family members. He may not wear, display,
                     use or possess any gang insignias, emblems, badges, buttons, caps, hats, jackets, shoes, or
                     any other clothing that defendant knows evidence affiliation with the Inglewood Legend
                     Crips/92 Osage Legend Crip Street Gang, and may not display any signs or gestures that
CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                            Page 2 of 8
 USA vs.     Delshawn Craig Johnson                            Docket No.:   CR18-430 SJO-13


                     defendant knows evidence affiliation with the Inglewood Legend Crips/92 Osage Legend
                     Crip Street Gang.

         10.         As directed by the Probation Officer, the defendant shall not be present in any area
                     known to him to be a location where members of the Inglewood Legend Crips/92 Osage
                     Legend Crip Street Gang meet and/or assemble.

         11.         The defendant shall cooperate in the collection of a DNA sample from the defendant.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to
the substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or
drug dependency. Further redisclosure of the Presentence Report by the treatment provider is
prohibited without the consent of the sentencing judge.

         Defendant advised of his right to appeal.

       Court recommends to the Bureau of Prisons that the defendant be evaluated for placement into a
500-hour drug treatment program. The Court further recommends that the defendant be incarcerated
in a Southern California facility.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the
 Standard Conditions of Probation and Supervised Release within this judgment be imposed. The
 Court may change the conditions of supervision, reduce or extend the period of supervision, and at
 any time during the supervision period or within the maximum period permitted by law, may issue a
 warrant and revoke supervision for a violation occurring during the supervision period.



            June 26, 2019
            Date                                       S. James Otero, U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the
 U.S. Marshal or other qualified officer.

                                                       Clerk, U.S. District Court


            June 27, 2019                         By Stephen Montes Kerr
            Filed Date                               Deputy Clerk




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                        Page 3 of 8
 USA vs.     Delshawn Craig Johnson                                                  Docket No.:      CR18-430 SJO-13


 The defendant must comply with the standard conditions that have been adopted by this court (set forth
 below).

             STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

              While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 8
             The defendant must also comply with the following special conditions (set forth below).


    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
 FINANCIAL SANCTIONS

        The defendant must pay interest on a fine or restitution of more than $2,500, unless the court
 waives interest or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date
 of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and
 delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are
 not applicable for offenses completed before April 24, 1996.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of
 supervision, the defendant must pay the balance as directed by the United States Attorney’s Office. 18
 U.S.C. § 3613.

       The defendant must notify the United States Attorney within thirty (30) days of any change in
 the defendant’s mailing address or residence address until all fines, restitution, costs, and special
 assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States
 Attorney of any material change in the defendant’s economic circumstances that might affect the
 defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also
 accept such notification from the government or the victim, and may, on its own motion or that of a
 party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See
 also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

              1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must
 be paid before the United
                     States is paid):
                     Non-federal victims (individual and corporate),
                     Providers of compensation to non-federal victims,
                     The United States as victim;
              3. Fine;
              4. Community restitution, under 18 U.S.C. § 3663(c); and
              5. Other penalties and costs.

        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO
                            FINANCIAL SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1)
 a signed release authorizing credit report inquiries; (2) federal and state income tax returns or a signed
 release authorizing their disclosure and (3) an accurate financial statement, with supporting
 documentation as to all assets, income and expenses of the defendant. In addition, the defendant must
 not apply for any loan or open any line of credit without prior approval of the Probation Officer.

           The defendant must maintain one personal checking account. All of defendant’s income,
CR-104 (wpd 10/18)                   JUDGMENT & PROBATION/COMMITMENT ORDER                                Page 5 of 8
 USA vs.     Delshawn Craig Johnson                         Docket No.:   CR18-430 SJO-13




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                 Page 6 of 8
 USA vs.     Delshawn Craig Johnson                         Docket No.:   CR18-430 SJO-13




                                                    RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                          t
                                                                 o
 Defendant noted on appeal
 on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                          t
                                                                 o
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment
    and Commitment.
                                                    United States Marshal

                                               By
            Date                                    Deputy Marshal



                                               CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the
 original on file in my office, and in my legal custody.
                                                    Clerk, U.S. District Court

                                               By
            Filed Date                              Deputy Clerk




                                  FOR U.S. PROBATION OFFICE USE ONLY

CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                         Page 7 of 8
 USA vs.     Delshawn Craig Johnson                            Docket No.:   CR18-430 SJO-13



Upon a finding of violation of probation or supervised release, I understand that the court may (1)
revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of
supervision.

      These conditions have been read to me. I fully understand the conditions and have been
provided a copy of them.


         (Signed)
               Defendant                                          Date




                     U. S. Probation Officer/Designated Witness                  Date




CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                   Page 8 of 8
